Citation Nr: 1707576	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial asthma for the period from December 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1994 to September 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Hartford, Connecticut, and San Juan, the Commonwealth of Puerto Rico.  The Hartford, Connecticut, RO has present jurisdiction over the claims on appeal.

These matters were before the Board in October 2012 and November 2015 on which occasions they were remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As detailed above, these matters were last remanded by the Board in November 2015.  At that time, it was noted that in July 2014, the Veteran contacted that RO and requested a new VA examination with new pulmonary function tests (PFTs).  The Board construed such statement as an indication that the appellant's respiratory condition had worsened since his most recent VA examination, which was conducted in July 2013.  Pursuant to the Board's remand directives, the appellant was to be scheduled for a VA examination to determine the severity of his bronchial asthma.  Any indicated diagnostic tests and studies, to include pulmonary function tests, were to be accomplished.  

The Veteran underwent a VA examination in March 2016.  While the examiner documented the appellant's reported respiratory symptoms and medical history, no diagnostic testing, to include PFTs, was conducted at that time.  There is no indication that such tests were not necessary or appropriate.   

As the AOJ did not comply with the Board's remand instructions, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board's previous remand, resolution of the claim discussed above may have an impact on the appellant's claim for a TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for a TDIU should be held in abeyance, pending the development and readjudication of these claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to determine the current level of severity for his bronchial asthma.  The claims file must be made available to the examiner for review. 

Pertinent diagnostic testing should be conducted, including PFT, unless the examiner indicates that such test is unnecessary or contraindicated.  On PFT, the examiner should identify pre and post-bronchodilator findings for FEV-1 and FVC.  If it is determined that a PFT is not necessary or contraindicated, the examiner should state why the PFT would not be useful or valid in this particular case.  In addition, the examiner should document the any medications the Veteran is currently taking.

2.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims on appeal, considering all the evidence of record.  If the benefit sought remains denied, the AOJ must provide the appellant and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
	K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




